Citation Nr: 1704892	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to service connection for residuals of a broken left rib.  

4.  Entitlement to service connection for a disorder manifested by fatigue.  

5.  Entitlement to service connection for a disorder manifested by body muscle spasms.  

6.  Entitlement to service connection for a disorder manifested by bone pain.  

7.  Entitlement to service connection for a knee injury.  

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema.  

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1966.  He had additional military reserve service until March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In December 2012, the Board remanded the listed issues for additional development.  The Board also remanded the issue of entitlement to an effective date earlier than December 23, 2007 for the award of a 10 percent rating for a service-connected deviated nasal septum disability so that a statement of the case could be furnished.  This was accomplished in April 2015.  In May 2015, the RO issued a statement of the case (SOC) addressing entitlement to service connection for residuals of a severe brain concussion (claimed as traumatic brain injury).  The Veteran did not submit a substantive appeal as to either of these issues and they are not for consideration.  

This case was again remanded by the Board in September 2015 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claims on appeal in September 2015, in part, for an attempt to verify the Veteran's current mailing address and to provide him with another opportunity to report for scheduled VA examinations.  The claims file reflects that the VA medical center (VAMC) attempted to contact the Veteran to schedule examinations in May 2016 and August 2016, however, there was no response from the Veteran.  The most recent VAMC examination request form reflects an address in Crossville, Alabama.  The Veterans Benefits Management System (VBMS) lists the Veteran's current mailing address as a Post Office Box.  A November 2016 notice letter from the Board sent to an address in Crossville, Alabama was subsequently returned later in November 2016.  Following this notice, the Veteran submitted a request for a copy of his claims file in November 2016, which indicated his current mailing address remained as a Post Office Box.  Thus, it is again unclear whether the Veteran was appropriately notified of the scheduled examinations.  Under these circumstances, the AOJ should verify the Veteran's current mailing address and provide him with another opportunity to report for necessary examinations.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address.  All efforts to obtain this information should be documented in the VBMS folder.  The AOJ should provide the most recently verified address to the VA medical center which will be scheduling the Veteran's VA examinations.  

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

3.  Thereafter, schedule the Veteran for a VA examination for a sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders and COPD/emphysema.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs and (2) the post-service VA medical records.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnoses of a sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders and COPD/emphysema.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders, and/or COPD/emphysema, was incurred during the Veteran's active military service, manifested within one year of discharge, or was otherwise related to any disease, event, or injury during active service, to include reported chemical and/or radiation exposure.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that that the Veteran incurred a broken left rib and additional knee disorders as a result of falls due to his service-connected headaches with loss of balance disability OR whether such falls were aggravated by his service-connected headaches with loss of balance disability.  

(d).  Whether the Veteran, as a result of service-connected disabilities, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether, as a result of service-connected disability, the Veteran is substantially confined to his dwelling and immediate premises.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiner's opinions are responsive to the determinative issues of etiology and ability for self-care in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


